Citation Nr: 0916377	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) for the purposes of accrued 
benefits.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to August 
1984.  He died on September [redacted], 2006.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in Cleveland, Ohio, which, in pertinent part, denied 
entitlement to accrued benefits for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2008).  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

In the month prior to his death, the Veteran filed an August 
2006 claim for TDIU on the basis that he had malignant tumors 
of the lung that prevented him from working.  The Veteran was 
not, and has not been, service-connected for lung cancer.  In 
order to prevail, service connection for lung cancer must be 
established.  The Federal Circuit has elaborated that VA, 
"has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).  
The Board finds that service connection for lung cancer was 
reasonably raised by the Veteran's August 2006 filing.

The RO sent a September 14, 2006, duty to assist letter to 
the Veteran, after his death, which addressed only 
entitlement to TDIU.  The RO did not recognize the existence 
of the reasonably raised service connection claim.  

In the appellant's September and November 2006 claims for 
accrued benefits, the appellant mentioned only the TDIU claim 
specifically, but generally stated that she wanted to file a 
claim for any pending benefits.  The only letter sent to the 
appellant in November 2006 concerned the requirements for 
accrued benefits claims and service connection for the cause 
of the veteran's death benefits.  The notice provided did not 
address how to establish entitlement to benefits on the 
reasonably raised service connection claim for lung cancer.  
Since the appellant has been provided no notice of how to 
show entitlement to service connection for lung cancer, the 
Board is constrained to remand the issue for compliance with 
the notice provisions contained in this law and to ensure the 
appellant has had full due process of law.  The Board also 
remands for a separate adjudication of the issue of 
entitlement to service connection for lung cancer for accrued 
benefits, which is as an inextricably intertwined issue.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a claimant's claim for the second 
issue).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these accrued 
benefits claim.  The notice should include 
the requirements to establish service 
connection for lung cancer and to 
establish entitlement to TDIU, and notice 
of the conditions for which the Veteran 
was service connected at the time of his 
death.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  Then, the RO should adjudicate the 
accrued service connection and TDIU claims 
on the merits.  If the benefits sought are 
not granted, the appellant should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

